420 U.S. 529 (1975)
UNITED STATES
v.
LOUISIANA ET AL. (LOUISIANA BOUNDARY CASE).
No. 9, Orig.
Supreme Court of United States.
Argued February 24, 1975.
Decided March 17, 1975.
ON EXCEPTIONS TO REPORT OF SPECIAL MASTER.
Louis F. Claiborne argued the cause for the United States. With him on the briefs were Solicitor General Bork, Assistant Attorney General Johnson, and Bruce C. Rashkow.
Oliver P. Stockwell and Frederick W. Ellis, Special Assistant Attorneys General of Louisiana, argued the cause for defendants. With them on the briefs were William J. Guste, Jr., Attorney General, and Paul M. Hebert, Victor A. Sachse, and William E. Shaddock, Special Assistant Attorneys General.
DECREE.
Upon consideration of the Report filed July 31, 1974, by Walter P. Armstrong, Jr., Special Master, of the exceptions filed thereto by the United States and by the State of Louisiana, and after oral argument thereon, IT IS NOW ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
1. The exceptions filed by the United States to the Report and recommendations of the Special Master are overruled.
*530 2. The exceptions filed by the State of Louisiana to the Report and recommendations of the Special Master are overruled.
3. The recommendations contained in the Report of the Special Master are accepted.
4. The parties are directed to prepare and file a decree, for entry by this Court, establishing "a baseline along the entire coast of the State of Louisiana from which the extent of the territorial waters under the jurisdiction of the State of Louisiana pursuant to the Submerged Lands Act can be measured." Report of the Special Master 53. If the parties cannot agree upon the form of the decree, then they shall refer any remaining disputes to the Special Master for his recommendations. In the event of such a referral, the Special Master is authorized to hold such hearings, take such evidence, and conduct such proceedings as he may deem appropriate and, in due course, to report his recommendations to this Court.
It is so ordered.
MR. JUSTICE DOUGLAS and MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.